             Case 3:20-cr-03477-RBM Document 24 Filed 12/01/20 PageID.61 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT CO                                                      DEC -1 2020
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT I
                                     V.                                              (For Offenses CommittellJil~~ili-Wo-~~~.(...c-=:.J:.:-:..1


                        Oscar Uriel Ramirez                                          Case Number: 3:20-cr-3477-L..N,

                                                                                    Samantha B. Jaffe
                                                                                    Defendant's Attorney
                                                                                                                            c:,
REGISTRATION NO. 97668298                                                                                                   [:~       .. ",:-~;
                                                                                                                              '                     ''J
THE DEFENDANT:                                                                                                              N         ... '. 1 :-\
                                                                                                                                         ".. •.il,;l.',:::
 IZI pleaded guilty to count(s) 1 of Superseding Misdemeanor Information                                                    ::i::,,   ._ • Pl
                                                                                                                                      ',''~< -~.Ji

 D was found guilty to count(s)                                                                                             -::
      after a plea of not guilty.                                                                  ~ :::;
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offens-ets):

Title & Section                   Nature of Offense                                                               Count Number{s)
8:1325(a)(l)                      IMPROPER ATTEMPTED ENTRY BY AN ALIEN (Misdemeanor) ls

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZI Count(s) 1 of information                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                       ·

                              •    TIME SERVED                              Gl
                                                                             ; '\   - - - - - - - - - - days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, December O1, 2020
                                                                         Date of Imposition of Sentence


Received
             - ------~
             DUSM                                                        ~~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE



Marshal's Copy                                                                                                                3:20-cr-3477
